Name: 2004/662/EC: Council Decision of 24 September 2004 authorising the Kingdom of Spain to extend until 7 March 2005 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  Europe;  fisheries;  Africa
 Date Published: 2004-09-29

 29.9.2004 EN Official Journal of the European Union L 302/5 COUNCIL DECISION of 24 September 2004 authorising the Kingdom of Spain to extend until 7 March 2005 the Agreement on mutual fishery relations with the Republic of South Africa (2004/662/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the 1985 Act of Accession, and in particular Article 167(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement on mutual fishery relations between the Government of the Kingdom of Spain and the Government of the Republic of South Africa, signed on 14 August 1979, entered into force on 8 March 1982 for an initial period of 10 years. The Agreement remains in force for an indeterminate period if it is not denounced by the giving of 12 months notice. (2) Article 167(2) of the 1985 Act of Accession lays down that the rights and obligations resulting from the fisheries agreements concluded by the Kingdom of Spain with third countries shall not be affected during the period for which the provisions of such agreements are provisionally maintained. (3) Pursuant to Article 167(3) of the said Act of Accession, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Kingdom of Spain with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year. The abovementioned Agreement has been last extended by Council Decision 2003/538/EC of 15 July 2003 (1) until 7 March 2004. (4) The Kingdom of Spain should be authorised to renew the said Agreement until 7 March 2005, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorised to extend until 7 March 2005 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 8 March 1982. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 185, 24.7.2003, p. 24.